                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ROBERT GATZKE, et al.,,
         Plaintiffs,

       v.                                               Case No. 21-C-0243

CITY OF WEST BEND, WISCONSIN,
et al.,
           Defendants.
______________________________________________________________________

                                DECISION AND ORDER

       The plaintiffs in this action propose to represent a class of residents and property

owners in the Villa Park neighborhood of the City of West Bend, Wisconsin. They allege

that a landfill owned by the City is leaking toxic chemicals that are contaminating their

properties. Most of the plaintiffs’ claims seek damages for property damage and injunctive

relief to prevent further harm to the properties. These claims are largely based on state-

law legal theories such as negligence and creation of a nuisance. However, in their

original complaint, the plaintiffs also alleged a claim under the Emergency Planning and

Community Right-to-Know Act of 1986 (“EPCRA”), 42 U.S.C. §§ 11001–50, a federal law

that, as is relevant here, requires entities that use, store, or release hazardous chemicals

to make certain public disclosures. In their EPCRA claim, the plaintiffs allege that West

Bend has failed to make various disclosures required by the Act. The plaintiffs allege that,

because they asserted an EPCRA claim, which gives rise to federal-question jurisdiction,

see 28 U.S.C. § 1331, the court has supplemental jurisdiction over the state-law claims

under 28 U.S.C. § 1367.




            Case 2:21-cv-00243-LA Filed 09/21/21 Page 1 of 17 Document 31
       Shortly after the plaintiffs commenced this action, West Bend filed a motion for

summary judgment on the EPCRA claim. The motion asserts that the claim must be

dismissed because the plaintiffs did not provide proper pre-suit notice, as required by 42

U.S.C. § 11046(d)(1). The motion also asserts that, if the EPCRA claim is dismissed, the

court should relinquish supplemental jurisdiction over the remaining state-law claims. See

28 U.S.C. §1367(c)(3). In addition to opposing the motion for summary judgment, the

plaintiffs filed an amended complaint that purports to assert claims against the City and

two of its officials under 42 U.S.C. § 1983. The plaintiffs contend that, in light of these

new federal claims, even if the EPCRA claim is dismissed, the court would continue to

have federal-question jurisdiction and should exercise supplemental jurisdiction over the

state-law claims.

       I address the motion for summary judgment, and its effect on federal jurisdiction,

in this order.

                                      I. BACKGROUND

       The City of West Bend is the owner and former operator of the Schuster Drive

Landfill. The landfill was used between 1964 and 1984 as a municipal solid waste disposal

facility. The landfill does not have a liner, and the City admits that the landfill “has released

substances which qualify as hazardous substances under Wisconsin law.” West Bend

Answer to Am. Compl. ¶ 23. Releases from the landfill have contaminated the

groundwater in the Villa Park neighborhood, where the plaintiffs reside and/or own

property. Id. ¶ 25. When the City discovered the contamination in 1986, it closed the local

drinking wells and ran municipal water to the area. Id. The City asserts that it has been

working with the Wisconsin Department of Natural Resources to address the releases

                                               2



          Case 2:21-cv-00243-LA Filed 09/21/21 Page 2 of 17 Document 31
from the landfill and that its ongoing efforts to investigate and remediate groundwater

impacts are matters of public record. Id. ¶¶ 23–24, 29.

       The plaintiffs allege that their property has been contaminated by hazardous

substances leaking from the Schuster Landfill. They allege that these substances include

“carcinogenic chlorinated solvents and 1,4-dioxane.” Am. Compl. ¶ 20. They allege that,

for over 30 years, the City has “failed to properly control the contamination, properly

remediate the contamination, and . . . notify the public about the presence and threat of

the contamination.” Id. ¶ 30. The plaintiffs claim that the “bungled investigation,

containment, and remediation failed to protect the public, and instead facilitated the

development of the Villa Park neighborhood[,] placing families including pregnant

mothers, young infants, and children living among the contamination for 30-plus years

with no knowledge of the contamination of the property or health threats associated with

this contamination.” Id. ¶ 31. The plaintiffs “seek redress and damages for economic

losses, such as loss of property value and the interference with the use and enjoyment of

their property; the prompt identification, delineation, cleanup, excavation, treatment, and

identification [sic] and removal of Landfill contaminants from their properties; and punitive

damages and other damages as the result of the carelessness, recklessness, negligence,

and willful and wanton violation of law by the Defendants.” Id. ¶ 43.

       Although the primary focus of the plaintiffs’ complaint is on the alleged harm

caused to their properties, the plaintiffs also bring a claim under the Emergency Planning




                                             3



         Case 2:21-cv-00243-LA Filed 09/21/21 Page 3 of 17 Document 31
and Community Right-to-Know Act of 1986. 1 Under this Act, certain businesses must

submit information about a broad spectrum of potentially hazardous chemicals used in

their facilities to state and local authorities and to the public upon request. See

Christopher L. Bell, et al., Environmental Law Handbook 801 (20th ed. 2009). The primary

goals of EPCRA are to provide the public access to information concerning hazardous

chemicals present in the community and to use this information to adopt local emergency

response plans in the event of a hazardous chemical release. Id. To achieve these goals,

EPCRA creates four basic programs. First, it contains provisions that aid in emergency

response planning. See 42 U.S.C. § 11001–03. Second, it contains provisions requiring

facilities to provide emergency notification of accidental releases of hazardous chemicals.

Id. § 11004. Third, it creates inventory reporting requirements that apply to facilities that

store hazardous chemicals. Id. §§ 11021, 11022. Finally, it requires facilities that

manufacture, process, or use hazardous chemicals to report the quantities of such

chemicals they release annually into the environment. Id. § 11023.

       EPCRA has several enforcement mechanisms. The Environmental Protection

Agency may seek criminal, civil, or administrative penalties for violations. 42 U.S.C.

§ 11045. State and local governments can also seek civil penalties, as well as injunctive

relief. Id. §§ 11046(a)(2) and (c). But there is also a citizen-suit provision, under which

“any person” can commence a civil suit against an owner or operator of a facility for failure

to comply with EPCRA’s notice and reporting requirements. Id. § 11046(a)(1)(A). If a




1The plaintiffs also bring a claim under a Wisconsin statute that duplicates some of
EPCRA’s requirements. See Wis. Stat. § 323.60.
                                             4



         Case 2:21-cv-00243-LA Filed 09/21/21 Page 4 of 17 Document 31
citizen suit is successful, the district court may “enforce the requirement concerned” and

“impose any civil penalty provided for violation of that requirement.” Id. § 11046(c).

However, any civil penalty is paid to the U.S. Treasury rather than to the plaintiff who filed

the suit. Id. § 11045; Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 106 (1998).

Further, before a citizen may commence an action under § 11046(a)(1)(A), he or she

must give 60 days’ notice of the alleged violation to the EPA, to the state in which the

alleged violation occurred, and to the alleged violator. 42 U.S.C. § 11046(d)(1).

       In the present case, the plaintiffs allege that West Bend violated EPCRA by failing

to make three kinds of required disclosures in connection with the Schuster Landfill: (1)

immediate notices of accidental releases of a hazardous substances, as required by 42

U.S.C. § 11004; (2) the filing of inventory forms and “material safety data sheets” relating

to hazardous chemicals, as required by §§ 11021 and 11022; and (3) the filing of annual

“toxic chemical release forms” for each toxic chemical “that was manufactured,

processed, or otherwise used in quantities exceeding [certain threshold quantities],” as

required by § 11023. In their complaint, the plaintiffs request an injunction requiring West

Bend to make the required disclosures. Am. Compl. at 30 ¶ D.

       After answering the complaint, West Bend filed a motion for summary judgment on

the EPCRA claim, alleging that the plaintiffs failed to provide proper pre-suit notice of the

alleged violations. West Bend submits a letter to it dated November 16, 2020 by plaintiffs’

counsel on behalf of the named plaintiffs and others in the Villa Park neighborhood. ECF

No. 13-1. The letter purports to notify West Bend of the alleged EPCRA violations

described above. However, West Bend contends that the letter is conclusory, in that it

does not contain enough information about the alleged EPCRA violations to enable the

                                              5



         Case 2:21-cv-00243-LA Filed 09/21/21 Page 5 of 17 Document 31
City to identify what the plaintiffs believe it did wrong and what corrective action it could

take to avoid a lawsuit. Therefore, West Bend argues, the notice was defective, and the

EPCRA claim must be dismissed.

         West Bend filed its motion for summary judgment while the plaintiffs’ original

complaint was still the operative complaint. Because the EPCRA claim was the only

federal claim alleged in that complaint, West Bend argued that, once the EPCRA claim

was dismissed, the court should relinquish supplemental jurisdiction over the plaintiffs’

state-law claims under 28 U.S.C. § 1367(c)(3), which provides that a court may decline

to exercise jurisdiction over supplemental claims once all claims conferring original

jurisdiction have been dismissed. However, after West Bend filed its motion for summary

judgment, the plaintiffs filed an amended complaint that, among other things, adds four

new federal claims. These claims are all alleged to arise under 42 U.S.C. § 1983. Three

claims are alleged against two of West Bend’s officials, Jay Shambeau and Doug

Neumann, in their personal capacities, and the fourth claim is a Monell claim 2 against

West Bend. All four claims allege that, by failing to mitigate and properly disclose the

dangers created by the Schuster Landfill, the defendants violated the plaintiffs’

constitutional rights. One claim alleges that the defendants’ failures violated the plaintiffs

due-process rights to “bodily integrity,” Am. Comp. ¶¶ 145–52, a second alleges that the

failures resulted in unlawful seizures in violation of the Fourth Amendment, id. ¶¶ 153–

58, and a third alleges that the defendants’ failures resulted in a “state created danger,”

id. ¶¶ 159–66. The plaintiffs contend that the addition of these § 1983 claims creates a



2   See Monell v. Dep’t of Social Servs. of the City of New York, 436 U.S. 658 (1978).
                                              6



           Case 2:21-cv-00243-LA Filed 09/21/21 Page 6 of 17 Document 31
firmer basis for the court to exercise supplemental jurisdiction over the state-law claims

that seek compensation for property damage and other harms.

                                      II. DISCUSSION

A.     Summary Judgment on EPCRA Claim

       Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). When considering a motion for summary judgment, I view the evidence in the light

most favorable to the non-moving party and must grant the motion if no reasonable juror

could find for that party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 255 (1986).

       EPCRA requires 60 days’ written notice to the alleged violator, the EPA, and the

state in which the violation occurred. The relevant statute states:

       No action may be commenced under subsection (a)(1)(A) prior to 60 days
       after the plaintiff has given notice of the alleged violation to the
       Administrator, the State in which the alleged violation occurs, and the
       alleged violator. Notice under this paragraph shall be given in such manner
       as the Administrator shall prescribe by regulation.
42 U.S.C. § 11046(d)(1). The EPA has promulgated a regulation prescribing the manner

of giving notice. It provides in relevant part as follows:

       Notice regarding an alleged violation of a . . . requirement . . . shall include
       sufficient information to allow the recipient to identify the specific . . .
       requirement . . . which has allegedly been violated; the activity or failure to
       act alleged to constitute a violation; the name and address of the site and
       facility alleged to be in violation, if known; the person or persons responsible
       for the alleged violation; the date or dates of the violation; and the full name,
       address, and telephone number of the person giving notice.
40 C.F.R. § 374.3(a).

       “[T]he purpose of notice to the alleged violator is to give it an opportunity to bring

itself into complete compliance with the Act and thus likewise render unnecessary a

                                               7



         Case 2:21-cv-00243-LA Filed 09/21/21 Page 7 of 17 Document 31
citizen suit.” Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S. 49,

60 (1987) (interpreting similar notice provision of Clean Water Act). “In practical terms,

the notice must be sufficiently specific to inform the alleged violator about what it is doing

wrong, so that it will know what corrective actions will avert a lawsuit.” Atl. States Legal

Found., Inc. v. Stroh Die Casting Co., 116 F.3d 814, 819 (7th Cir. 1997).

       In the present case, the plaintiffs, through counsel, sent a letter to West Bend on

November 16, 2020, more than 60 days before they filed this suit on February 23, 2021.

See ECF No. 13-1. The letter states that “[t]he Shuster Landfill is a facility covered under

the Emergency Planning and Community Right to Know Act.” Id. It continues:

       Upon information and belief, the Shuster Landfill has “released” hazardous
       substances and extremely hazardous substances, including . . . substances
       such as 1,4 dioxane, PCE and TCE in excess of their individual reportable
       threshold quantities for each which requires these reports upon the release
       of 100 pounds of the substances, or in excess of one pound for releases of
       vinyl chloride.
       ....
       The City of West Bend (“City”) failed to comply with the notice requirements
       of 42 USC § 11004. City specifically, but not exhaustively, failed to
       “immediately” provide the notice required by 42 USC 11004(b)(2) of the
       release to the community emergency coordinator for the local planning
       committee.
       City also failed to comply with the notice requirements of 42 USC §§ 11021,
       11022. City further failed to comply with the reporting requirements of 42
       USC § 11023. Noticing individuals below further believe City further failed
       to timely submit a material safety data sheet to the local emergency
       planning committee, the State emergency response commission or the local
       fire department. Further, the noticing individuals below believe City failed to
       submit a toxic chemical release form and submit it to the Administrator of
       the Environmental Protection Agency or the requisite State officials as
       required by 42 USC § 11023. As a result of City’s failures, the noticing
       individuals have not received the notice they are statutorily required to
       receive.
Id.

                                              8



         Case 2:21-cv-00243-LA Filed 09/21/21 Page 8 of 17 Document 31
       Notably, although the plaintiffs’ letter accuses West Bend of failing to make various

disclosures required by EPCRA, it does not allege when the plaintiffs think West Bend

should have made the disclosures. And this is a fatal omission. EPCRA does not create

an abstract reporting requirement that applies to every facility that uses or emits

hazardous chemicals. Instead, it requires certain facilities to make certain disclosures at

specified times upon the occurrence of specified triggering events. See Bell, supra, at

802 (table listing reporting schedules for various EPCRA requirements). A violation

occurs only when a covered entity fails to make a required report or disclosure within the

specified time after the happening of a triggering event. Thus, to adequately give a person

notice of an alleged violation, a plaintiff must identify when he or she thinks the triggering

event occurred and the date by which he or she thinks the person should have (but did

not) file the associated report or disclosure. 3 Without this information, the alleged violator

is unable to determine what the plaintiff thinks it is doing wrong and what corrective action

it could take to avert a lawsuit. See Atl. States Legal Found., 116 F.3d at 819.

       To explain this in more detail, I address each of the four alleged reporting violations

purportedly noticed in the plaintiffs’ letter and show that each has a specific triggering

event and reporting schedule. First, the plaintiffs allege that West Bend failed to provide

immediate notice of an accidental release of certain hazardous chemicals. Under EPCRA,

the triggering event for such a notice is a release of certain defined hazardous and

extremely hazardous substances in the amount of the substance’s “reportable quantity”

(which is precisely defined in the regulations) within any 24-hour period. See 42 U.S.C.


3 Or, as the EPA regulation puts it, the notice must identify “the date or dates of the
violation.” 40 C.F.R. § 374.3(a).
                                              9



         Case 2:21-cv-00243-LA Filed 09/21/21 Page 9 of 17 Document 31
§ 11004; 40 C.F.R. § 355.33. Thus, to give adequate notice of an alleged violation of the

emergency-notification provision, plaintiffs would, at a minimum, have to identify the

approximate date or dates (i.e., the 24-hour period or periods) on which they believe a

release of a reportable quantity of a substance occurred. Only then could West Bend

have determined when, according to the plaintiffs, “immediate” notification of a release

was required but not made.

       The plaintiffs’ second and third alleged violations involve EPCRA’s inventory

disclosures. See 42 U.S.C. §§ 11021 and 11022. The first alleged inventory violation is

failure to submit a material safety data sheet, as required by § 11021. EPCRA requires

facilities who are required by the Occupational Safety and Health Act of 1970 and its

regulations to prepare or have available such a data sheet for a hazardous chemical to

submit the data sheet to local agencies, including the fire department, if the facility keeps

such chemicals in amounts that equal or exceed the applicable threshold levels (which

are defined by regulation). See 42 U.S.C. § 11021(a)(1); 40 C.F.R. § 370.30(a). The

requirement to submit the data sheet to local agencies is a one-time-only requirement

triggered by when the facility first acquires a threshold amount of a hazardous chemical,

although revised data sheets may need to be submitted upon the discovery of new

information about the chemical. See 40 C.F.R. §§ 370.10(a), 370.33. Generally, the

facility must submit the data sheet within three months of acquiring a threshold amount

of a hazardous chemical. See id. § 370.33 Thus, for the plaintiffs to have provided

adequate notice of an alleged violation of these requirements, their notice must have, at

a minimum, identified the date or dates by which they believe West Bend began storing

hazardous chemicals at the landfill at or above their threshold amounts and alleged that

                                             10



        Case 2:21-cv-00243-LA Filed 09/21/21 Page 10 of 17 Document 31
West Bend did not submit data sheets to the appropriate local agencies within three

months of such date or dates.

       The plaintiffs’ other alleged inventory violation is failure to submit hazardous

chemical inventory forms to local authorities, as required by § 11022. Generally, the

requirement to submit such forms applies to a facility that is required to submit material

safety data sheets under § 11021. See Bell, supra, at 820. As with the data sheets, the

requirement to submit inventory forms is triggered by the presence of hazardous

chemicals at the facility in amounts greater than or equal to the specified threshold levels.

40 C.F.R. § 370.40(a). A facility that stores such chemicals must submit inventory forms

to the appropriate authorities by March 1 if the threshold levels were met at any time

during the previous calendar year. Id. Thus, for the plaintiffs to have provided adequate

notice of an alleged violation of these requirements, their notice must have, at a minimum,

identified the calendar year or years in which they believe West Bend stored at least the

threshold quantity of a hazardous chemical at the Schuster Landfill and alleged that West

Bend did not submit inventory forms to the appropriate authorities by March 1 of the

following year or years.

       The plaintiffs’ final alleged EPCRA violation involves the toxic chemical release

reporting requirements of § 11023. Under this section, owners and operators of certain

facilities must submit a report summarizing “releases” of certain toxic chemicals into the

environment to the EPA and to certain state officials. 42 U.S.C. § 11023(a). For the

reporting requirement to apply, the facility must have manufactured, processed, or

otherwise used the chemical in quantities exceeding the toxic chemical threshold quantity

specified in the statute during a calendar year. Id. § 1023(a), (f). If the threshold was

                                             11



        Case 2:21-cv-00243-LA Filed 09/21/21 Page 11 of 17 Document 31
exceeded during a calendar year, the facility must submit a release report to the specified

authorities by July 1 of the following year. Id. § 1023(a); 40 C.F.R. § 372.30(d). Thus, for

the plaintiffs to have provided adequate notice of an alleged violation of these

requirements, their notice must have, at a minimum, identified the calendar year or years

in which they believe West Bend manufactured, processed, or otherwise used a toxic

chemical in an amount greater than its defined threshold level and alleged that West Bend

did not submit toxic inventory release forms to the appropriate authorities by July 1 of the

following year or years.

       As discussed, the plaintiffs’ letter to West Bend did not specify any dates on which

the plaintiffs believe events occurred at the Schuster Landfill that triggered reporting

requirements under EPCRA. The only information specific to the landfill that the plaintiffs

described in their letter was their belief that the landfill “has ‘released’ hazardous

substances and extremely hazardous substances, including . . . 1,4 dioxane, PCE and

TCE[,] in excess of their individual reportable threshold quantities.” ECF No. 13-1 at 1.

The letter stated that, for these substances, the reportable threshold quantities were “100

pounds of the substances, or in excess of one pound for releases of vinyl chloride.” Id.

The letter did not state when these releases allegedly occurred. Moreover, the letter’s

references to reportable threshold quantities are meaningless in the abstract; they must

be tied to specific time periods. The plaintiffs’ letter did not specify any time periods in

which the thresholds were met or exceeded, and therefore it did not provide West Bend

with enough information to determine what the plaintiffs believed it was doing wrong so

that it could know what corrective action would avert a lawsuit. See Atl. States Legal

Found., 116 F.3d at 819.

                                            12



        Case 2:21-cv-00243-LA Filed 09/21/21 Page 12 of 17 Document 31
       The plaintiffs contend that they were not required to specify when the alleged

EPCRA violations occurred because they have alleged that the landfill “has been

continuously releasing hazardous materials . . . on an ongoing basis since the landfill’s

operation.” Br. in Opp. at 6. But, as I have taken pains to explain, EPCRA does not require

disclosures whenever a facility has released hazardous materials, even if the facility has

been continuously releasing hazardous materials. A release of a substance triggers an

EPCRA disclosure requirement only if the release involved a reportable quantity within a

24-hour period, which would trigger the emergency-notification requirement of § 11004.

The Schuster Landfill could have been continuously releasing hazardous substances

throughout its existence without ever releasing a reportable quantity of any substance

during a single 24-hour period. Thus, the plaintiffs’ supposed notice of a “continuous

release” does not qualify as proper notice of an alleged EPCRA violation. The remaining

EPCRA requirements cited by the plaintiffs are not even triggered by releases of

hazardous substances: the inventory disclosures required by §§ 11021 and 11022 apply

only when a covered facility keeps a defined quantity of hazardous chemicals in its facility,

and the toxic chemical release forms required by § 11023 must be filed only when the

facility manufactures, processes, or uses more than a threshold quantity of a specified

hazardous chemical within a single calendar year. The plaintiffs’ supposed notification of

a continuous release of hazardous chemicals certainly did not provide West Bend with

information sufficient to allow it to determine the years in which, according to the plaintiffs,

it kept a threshold quantity of a hazardous chemical at the landfill or manufactured,

processed, or used more than a threshold quantity of such a chemical at the landfill.



                                              13



         Case 2:21-cv-00243-LA Filed 09/21/21 Page 13 of 17 Document 31
       Ultimately, the plaintiffs’ letter did not notify West Bend of any EPCRA violation or

violations. Instead, it informed West Bend that the plaintiffs suspected that, at some

unknown time or times within the last 35 years, West Bend failed to make a disclosure

required by EPCRA. The plaintiffs then left it to West Bend to figure out when the alleged

violation or violations might have occurred. Such a letter does not satisfy the notice

requirement of 42 U.S.C. § 11046(d)(1). A satisfactory notice must contain information

sufficient to enable the recipient to identify “the date or the dates of the violation,” 40

C.F.R. § 374.3(a), must “inform the alleged violator about what it is doing wrong,” Atl.

States Legal Found., 116 F.3d at 819, and must enable the recipient to “know what

corrective actions will avert a lawsuit,” id. A letter that essentially asks a recipient to review

35 years of its own records to determine whether it can identify any EPCRA violations

that occurred during that time does not satisfy these requirements.

       Accordingly, West Bend has shown that the plaintiffs failed to comply with

EPCRA’s 60-day notice requirement. In a case involving the notification provision of the

Resource Conservation and Recovery Act of 1976 (“RCRA”), the Supreme Court held

that giving notice is a “mandatory precondition to suit” and that the district court has no

choice but to dismiss an action if proper pre-suit notice was not given. Hallstrom v.

Tillamook County, 493 U.S. 20, 33 (1989). The Court held that a district court may not

stay an action once suit has been filed while the plaintiff provides proper notice. Id. at 26.

In Hallstrom, the Court noted that, since 1970, a number of other federal statutes have

incorporated notice provisions patterned after RCRA’s. Id. at 23. The Court specifically

cited EPCRA as one of the federal statutes containing a notice provision that was



                                               14



         Case 2:21-cv-00243-LA Filed 09/21/21 Page 14 of 17 Document 31
patterned on RCRA’s. Id. at 23 n.1. Based on this authority, and because EPCRA’s notice

provision is materially identical to RCRA’s, I must dismiss the plaintiffs’ EPCRA claim.

B.     Effect of Dismissal of EPCRA Claim on Subject-Matter Jurisdiction

       When the plaintiffs’ filed their original complaint, the EPRCA claim was the only

federal claim alleged, and such claim provided the sole basis for federal subject-matter

jurisdiction. But the plaintiffs have since amended their complaint to assert federal claims

under 42 U.S.C. § 1983. In these claims, the plaintiffs allege that West Bend and two of

its officers violated the plaintiffs’ rights to substantive due process and committed unlawful

seizures by failing to prevent hazardous substances from contaminating their properties

and by failing to warn the plaintiffs about the migration of those substances and the risks

associated with exposure to them. The plaintiffs contend that, even if the EPCRA claim

is dismissed, these § 1983 claims would be sufficient to provide a basis for supplemental

jurisdiction over the state-law claims for negligence, nuisance, strict liability, and trespass.

       Under 28 U.S.C. § 1367(a), a district court generally has supplemental jurisdiction

over claims that are so related to the claims over which the court has original jurisdiction

that they “form part of the same case or controversy under Article III of the United States

Constitution.” Courts generally treat claims that “share a common nucleus of operative

facts” as satisfying the “same case or controversy requirement.” See Prolite Bldg. Supply,

LLC v. MW Mfrs., Inc., 891 F.3d 256, 258 (7th Cir. 2018). Even if claims share such a

common nucleus, however, the district court may decline to exercise supplemental

jurisdiction over a claim for various reasons. Id. § 1367(c). Two of those reasons are

relevant here: (1) the state-law claims “substantially predominate” over the claims over



                                              15



         Case 2:21-cv-00243-LA Filed 09/21/21 Page 15 of 17 Document 31
which the court has original jurisdiction, id. § 1367(c)(2); and (2) the district court has

dismissed all claims over which it has original jurisdiction, id. § 1367(c)(3).

       If the EPCRA claim were the only federal claim involved in this suit, then, because

I have dismissed the EPCRA claim, I would have relinquished supplemental jurisdiction

over the state-law claims. Further, while it is possible that the plaintiffs could cure their

failure to give proper notice and reassert their EPCRA claim, I would not use this

possibility as a reason to retain supplemental jurisdiction over the state-law claims. That

is so because, even if the EPCRA claim could be reasserted, the state-law claims would

“substantially predominate” over the EPCRA claim. See 28 U.S.C. § 1367(c)(2). The

state-law claims involve toxic torts that will likely entail complicated factual inquiries and

a wide range of potential relief. In contrast, the EPCRA claim involves relatively simply

inquiries into whether the defendants filed the proper paperwork after acquiring or

releasing certain chemicals.

       However, the addition of the § 1983 claims changes matters. Those federal claims

share a common nucleus of operative facts with the state-law claims and thus provide an

independent basis for exercising supplemental jurisdiction over the latter claims. If the

§ 1983 claims were “wholly insubstantial and frivolous” and alleged solely to provide a

basis for federal jurisdiction, then they would not engage the court’s federal-question

jurisdiction and could not provide a basis for exercising supplemental jurisdiction. See,

e.g., Sabrina Roppo v. Travelers Commercial Ins. Co., 869 F.3d 568, 586–87 (7th Cir.

2017). I have my doubts about whether the § 1983 claims state claims on which relief

could be granted, but the defendants have not yet moved to dismiss those claims, and at



                                             16



         Case 2:21-cv-00243-LA Filed 09/21/21 Page 16 of 17 Document 31
this point, I cannot say on my own that they are wholly insubstantial and frivolous.

Accordingly, I will continue to exercise supplemental jurisdiction over the state-law claims.

                                      III. CONCLUSION

       For the reasons stated, IT IS ORDERED that West Bend’s motion for summary

judgment is GRANTED to the extent that the plaintiffs’ EPCRA claim is dismissed without

prejudice for failure to give pre-suit notice.

       Dated at Milwaukee, Wisconsin, this 21st day of September, 2021.



                                                      s/Lynn Adelman________
                                                      LYNN ADELMAN
                                                      United States District Judge




                                                 17



         Case 2:21-cv-00243-LA Filed 09/21/21 Page 17 of 17 Document 31
